 

Exhibit 10.5

 

Form Of Transfer Agency and Service Agreement

 

This Agreement made as of January 4, 2016, and to have an effective date on
January 1, 2016, by and between each commodity pool entity set forth on Schedule
A hereto (each such commodity pool entity and each commodity pool entity made
subject to this Agreement in accordance with Section 12 below shall hereinafter
be referred to as a “Trust”) and State Street Bank and Trust Company, a
Massachusetts trust company (the “State Street” or the “Transfer Agent”).

 

WHEREAS, the Trust is authorized to issue common units of beneficial interest
(“Shares”);

 

WHEREAS, the Trust is operated as a commodity pool under the Commodity Exchange
Act, and is registered with the U.S. Securities and Exchange Commission ("SEC")
by means of a registration statement on Form S-1 or Form S-3, as applicable
(each, a "Registration Statement") under the Securities Act of 1933, as amended
("1933 Act");

 

WHEREAS, WisdomTree Commodity Services, LLC or WisdomTree Coal Services, LLC, as
applicable, serves as the managing owner and/or sponsor, and commodity pool
operator, of the Trust (the “Managing Owner” or “Sponsor”);

 

WHEREAS, the Trust will issue and redeem Shares only in aggregations of Shares
known as “Baskets” as described in the currently effective prospectus and
statement of additional information of the Trust (collectively, the
“Prospectus”);

 

WHEREAS, only those entities (“Authorized Participants”) that have entered into
an Authorized Participant Agreement with the distributor of the Trust, currently
Foreside Fund Services LLC (the “Distributor”), are eligible to place orders for
Baskets with the Distributor;

 

WHEREAS, the Depository Trust Company, a limited purpose trust company organized
under the laws of the State of New York (“DTC”) or its nominee will be the
record or registered owner of all outstanding Shares;

 

WHEREAS, the Trust desires to appoint Transfer Agent to act as its transfer
agent, dividend disbursing agent and agent in connection with certain other
activities; and Transfer Agent is willing to accept such appointment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, agree as follows:

 

1.TERMS OF APPOINTMENT

 

1.1Subject to the terms and conditions set forth in this Agreement, the Trust
hereby employs and appoints the Transfer Agent to act as, and the Transfer Agent
agrees to act as, transfer agent for the Baskets and dividend disbursing agent
of the Trust. In the event that the Sponsor establishes one or more additional
Trust(s) with

 

 

 

 

respect to which such Trust desires to retain the Transfer Agent to act as
transfer agent, dividend disbursing agent and agent in connection with certain
other activities hereunder, the Trust(s) shall notify the Transfer Agent in
writing. Upon written acceptance by the Transfer Agent, such Trust(s) shall
become subject to the provisions of this Agreement to the same extent as the
existing Trusts, except to the extent that such provisions (including those
relating to compensation and expenses payable) may be modified with respect to
such Trust in writing by such Trust and the Transfer Agent at the time of the
addition of such Trust.

 

1.2Transfer Agency Services. In accordance with procedures established from time
to time by agreement between the Trust and the Transfer Agent, the Transfer
Agent shall:

 

(i)establish each Authorized Participant’s account in the Trust on the Transfer
Agent’s recordkeeping system and maintain such account for the benefit of such
Authorized Participant;

 

(ii)receive and process orders for the purchase of Baskets from the Distributor
or the Trust, and promptly deliver payment and appropriate documentation thereof
to the custodian of the Trust as identified by the Trust (the “Custodian”);

 

(iii)generate or cause to be generated and transmitted confirmation of receipt
of such purchase orders to the Authorized Participants and, if applicable,
transmit appropriate trade instruction to the National Securities Clearance
Corporation (“NSCC”);

 

(iv)receive and process redemption requests and redemption directions from the
Distributor or the Trust and deliver the appropriate documentation thereof to
the Custodian;

 

(v)with respect to items (i) through (iv) above, the Transfer Agent may execute
transactions directly with Authorized Participants;

 

(vi)at the appropriate time as and when it receives monies paid to it by the
Custodian with respect to any redemption, pay over or cause to be paid over in
the appropriate manner such monies, if any, to the redeeming Authorized
Participant as instructed by the Distributor or the Trust ;

 

(vii)prepare and transmit by means of DTC’s book-entry system payments for any
dividends and distributions declared by the Trust;

 

(viii)record the issuance of Shares of the Trust and maintain a record of the
total number of Shares of the Trust which are issued and outstanding; and
provide the Trust on a regular basis with the total number of Shares of the
Trust which are issued and outstanding but Transfer Agent shall have no
obligation, when recording the issuance of Shares, to monitor the issuance of
such Shares to determine if there are authorized Shares available for

 

-2- 

 

 

issuance or to take cognizance of any laws relating to, or corporate actions
required for, the issue or sale of such Shares, which functions shall be the
sole responsibility of the Trust; and, excluding DTC or its nominee as the
record or registered owner, the Transfer Agent shall have no obligations or
responsibilities to account for, keep records of, or otherwise related to, the
beneficial owners of the Shares;

 

(ix)maintain and manage, as agent for the Trust, such bank accounts as the
Transfer Agent shall deem necessary for the performance of its duties under this
Agreement, including but not limited to, the processing of Basket purchases and
redemptions and the payment of a Trust’s dividends and distributions. The
Transfer Agent may maintain such accounts at the bank or banks deemed
appropriate by the Transfer Agent in accordance with applicable law;

 

(x)process any request from an Authorized Participant to change its account
registration; and

 

(xi)except as otherwise instructed by the Trust, the Transfer Agent shall
process all transactions in the Trust in accordance with the procedures mutually
agreed upon by the Trust and the Transfer Agent with respect to the proper net
asset value to be applied to purchase orders received in good order by the
Transfer Agent or by the Trust or any other person or firm on behalf of the
Trust or from an Authorized Participant before cut-offs established by the
Trust. The Transfer Agent shall report to the Trust any known exceptions to the
foregoing.

 

1.3Additional Services. In addition to, and neither in lieu of nor in
contravention of the services set forth in Section 1.2 above, the Transfer Agent
shall perform the following services:

 

(i)Perform certain customary services of a transfer agent and dividend
disbursing agent.

 

(ii)The Transfer Agent shall perform such other services for the Trust that are
mutually agreed to by the parties from time to time, for which the Trust will
pay such fees as may be mutually agreed upon, including the Transfer Agent’s
reasonable out-of-pocket expenses. The provision of such services shall be
subject to the terms and conditions of this Agreement.

 

(iii)DTC and NSCC. The Transfer Agent shall: (a) accept and effectuate the
registration and maintenance of accounts, and the purchase and redemption of
Baskets in such accounts, in accordance with instructions transmitted to and
received by the Transfer Agent by transmission from DTC or NSCC on behalf of
Authorized Participants; and (b) issue instructions to a Trust’s banks for the
settlement of transactions between

 

-3- 

 

 

the Trust and DTC or NSCC (acting on behalf of the applicable Authorized
Participant).

 

1.4Authorized Persons. The Trust hereby agrees and acknowledges that the
Transfer Agent may rely on the current list of authorized persons of the Sponsor
and other persons authorized by the Sponsor, including the Distributor, as
provided or agreed to by the Sponsor on behalf of the Trust and as may be
amended from time to time, in receiving instructions to issue or redeem Baskets.
The Trust agrees and covenants for itself and each such authorized person that
any order or sale of or transaction in Baskets received by it after the order
cut-off time as set forth in the Prospectus or such earlier time as designated
by the Trust (the “Order Cut-Off Time”), shall be effectuated at the net asset
value determined on the next business day or as otherwise required pursuant to
the applicable Trust’s then-effective Prospectus, and the Trust or such
authorized person shall so instruct the Transfer Agent of the proper effective
date of the transaction.

 

1.5Anti-Money Laundering and Client Screening. With respect to the Trust’s
offering and sale of Baskets at any time, and for all subsequent transfers of
such interests, the Trust or its delegate shall, to the extent applicable,
directly or indirectly and to the extent required by law: (i) conduct know your
customer/client identity due diligence with respect to potential investors and
transferees in the Shares and Baskets and shall obtain and retain due diligence
records for each investor and transferee; (ii) use its best efforts to ensure
that each investor’s and any transferee’s funds used to purchase Baskets or
Shares shall not be derived from, nor the product of, any criminal activity;
(iii) if requested, provide periodic written verifications that such
investors/transferees have been checked against the United States Department of
the Treasury Office of Foreign Assets Control database for any non-compliance or
exceptions; and (iv) perform its obligations under this Section in accordance
with all applicable anti-money laundering laws and regulations. In the event
that the Transfer Agent has received advice from counsel that access to
underlying due diligence records pertaining to the investors/transferees is
necessary to ensure compliance by the Transfer Agent with relevant anti-money
laundering (or other applicable) laws or regulations, the Trust shall, upon
receipt of written request from the Transfer Agent, provide the Transfer Agent
copies of such due diligence records.

 

1.6State Transaction (“Blue Sky”) Reporting. If applicable, the Trust shall be
solely responsible for its “blue sky” compliance and state registration
requirements.

 

1.7Tax Law. The Transfer Agent shall have no responsibility or liability for any
obligations now or hereafter imposed on the Trust, any Baskets, any Shares, a
beneficial owner thereof, an Authorized Participant or the Transfer Agent in
connection with the services provided by the Transfer Agent hereunder by the tax
laws of any country or of any state or political subdivision thereof. It shall
be the responsibility of the Trust to notify the Transfer Agent of the
obligations imposed on the Trust, the Baskets, the Shares, or the Transfer Agent
in connection with the services provided by the Transfer Agent hereunder by the
tax law of countries,

 

-4- 

 

 

states and political subdivisions thereof, including responsibility for
withholding and other taxes, assessments or other governmental charges,
certifications and governmental reporting.

 

1.8The Transfer Agent shall provide the office facilities and the personnel
determined by it to perform the services contemplated herein.

 

2.FEES AND EXPENSES

 

2.1Fee Schedule. For the performance by the Transfer Agent of services provided
pursuant to this Agreement, the Transfer Agent shall be entitled to receive the
fees and expenses set forth in a written fee schedule. Such fees and any out of
pocket expenses and advances identified under Section 2.2 below may be changed
from time to time, subject to mutual written agreement between the Trust and the
Transfer Agent. The parties agree that the fees set forth in the fee schedule
shall apply with respect to each Trust listed on Schedule A hereto as of the
date hereof and to any newly created Trusts added to this Agreement that have
requirements consistent with services then being provided by the Transfer Agent
under this Agreement. In the event that a Trust is to become a party to this
Agreement as a result of an acquisition or merger, then the parties shall confer
diligently and negotiate in good faith, and agree upon fees applicable to such
Trust.

 

2.2Out of Pocket Expenses. In addition to the fees paid under Section 2.1 above,
the Trust agrees to reimburse the Transfer Agent for reasonable out of pocket
expenses set out in the fee schedule. In addition, any other reasonable expenses
incurred by the Transfer Agent at the request or with the consent of the Trust,
will be reimbursed by the Trust.

 

3.REPRESENTATIONS AND WARRANTIES OF THE TRANSFER AGENT

 

The Transfer Agent represents and warrants to the Trust that:

 

3.1It is a trust company duly organized and existing under the laws of the
Commonwealth of Massachusetts.

 

3.2It is duly registered as a transfer agent under Section 17A(c)(2) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), it will remain so
registered for the duration of this Agreement, and it will promptly notify the
Trust in the event of any material change in its status as a registered transfer
agent.

 

3.3It is duly qualified to carry on its business in the Commonwealth of
Massachusetts.

 

3.4It is empowered under applicable laws and by its organizational documents to
enter into and perform the services contemplated in this Agreement.

 

3.5All requisite organizational proceedings have been taken to authorize it to
enter into and perform this Agreement.

 

-5- 

 

 

3.6It has and will continue to have access to the necessary facilities,
equipment and personnel to perform its duties and obligations under this
Agreement.

 

3.7It will promptly notify the Trust in the event that the Transfer Agent is for
any reason unable to perform any of its obligations under this Agreement.

 

3.8It will promptly notify the Trust, except as may be prohibited by applicable
law, of any legal, regulatory or administrative proceedings that have been
instituted, which would materially impair the Transfer Agent’s ability to
perform its duties and obligations under this Agreement.

 

3.9The various procedures and systems which it has implemented with regard to
safeguarding from loss or damage attributable to fire, theft or any other cause,
the Trust’s records and other data and the Transfer Agent’s records, data
equipment facilities and other property used in the performance of its
obligations hereunder are adequate and it will make such changes therein from
time to time as it may deem reasonably necessary for the secure performance of
its obligations hereunder.

 

The Transfer Agent will notify the Trust promptly if any of the representations
and warranties above cease to be true.

 

4.REPRESENTATIONS AND WARRANTIES OF THE TRUST

 

The Trust represents and warrants to the Transfer Agent that:

 

4.1The Trust is a statutory trust duly organized, existing and in good standing
under the laws of the state of its formation.

 

4.2The Trust is empowered under applicable laws and by its organizational
documents to enter into and perform this Agreement.

 

4.3All requisite proceedings have been taken to authorize the Trust to enter
into, perform and receive services pursuant to this Agreement.

 

4.4A registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), is currently effective and will remain effective, and all
appropriate state securities law filings have been made and will continue to be
made, with respect to all Shares of the Trust being offered for sale.

 

4.5It has all necessary right, title, intellectual property, licenses, consents
and content as may be necessary for the Trust to operate as presently
contemplated.

 

The Trust will notify the Transfer Agent promptly if any of the representations
and warranties above cease to be true.

 

-6- 

 

 

5.DATA ACCESS AND PROPRIETARY INFORMATION

 

5.1The Trust acknowledges that the databases, computer programs, screen formats,
report formats, interactive design techniques, and documentation manuals
furnished to the Trust by the Transfer Agent as part of the Trust’s ability to
access certain Trust-related data maintained by the Transfer Agent or another
third party on databases under the control and ownership of the Transfer Agent
(“Data Access Services”) constitute copyrighted, trade secret, or other
proprietary information (collectively, “Proprietary Information”) of substantial
value to the Transfer Agent or another third party. In no event shall
Proprietary Information be deemed Authorized Participant information or the
confidential information of the Trust. The Trust agrees to treat all Proprietary
Information as proprietary to the Transfer Agent and further agrees that it
shall not divulge any Proprietary Information to any person or organization
except as may be provided hereunder. Without limiting the foregoing, the Trust
agrees for itself and its officers and trustees (references to officers and/or
trustees of the Trust as used herein shall be deemed to include officers and/or
trustees/directors of the Sponsor) and their agents, to:

 

(i)use such programs and databases solely on the Trust’s, or such agents’
computers, or solely from equipment at the location(s) agreed to between the
Trust and the Transfer Agent, and solely in accordance with the Transfer Agent’s
applicable user documentation;

 

(ii)refrain from copying or duplicating in any way the Proprietary Information;

 

(iii)refrain from obtaining unauthorized access to any portion of the
Proprietary Information, and if such access is inadvertently obtained, to inform
the Transfer Agent in a timely manner of such fact and dispose of such
information in accordance with the Transfer Agent’s instructions;

 

(iv)refrain from causing or allowing Proprietary Information transmitted from
the Transfer Agent’s computers to the Trust’s, or such agents’ computer to be
retransmitted to any other computer facility or other location, except with the
prior written consent of the Transfer Agent;

 

(v)allow the Trust or such agents to have access only to those authorized
transactions agreed upon by the Trust and the Transfer Agent;

 

(vi)honor all reasonable written requests made by the Transfer Agent to protect
at the Transfer Agent’s expense the rights of the Transfer Agent in Proprietary
Information at common law, under federal copyright law and under other federal
or state law.

 

5.2Proprietary Information shall not include all or any portion of any of the
foregoing items that are or become publicly available without breach of this
Agreement; that are released for general disclosure by a written release by the

 

-7- 

 

 

Transfer Agent; or that are already in the possession of the receiving party at
the time of receipt without obligation of confidentiality or breach of this
Agreement.

 

5.3If the Trust notifies the Transfer Agent that any of the Data Access Services
do not operate in material compliance with the most recently issued user
documentation for such services, the Transfer Agent shall endeavor in a timely
manner to correct such failure. Organizations from which the Transfer Agent may
obtain certain data included in the Data Access Services are solely responsible
for the contents of such data, and the Trust agrees to make no claim against the
Transfer Agent arising out of the contents of such third-party data, including,
but not limited to, the accuracy thereof. DATA ACCESS SERVICES AND ALL COMPUTER
PROGRAMS AND SOFTWARE SPECIFICATIONS USED IN CONNECTION THEREWITH ARE PROVIDED
ON AN “AS IS, AS AVAILABLE” BASIS. THE TRANSFER AGENT EXPRESSLY DISCLAIMS ALL
WARRANTIES EXCEPT THOSE EXPRESSLY STATED HEREIN INCLUDING, BUT NOT LIMITED TO,
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

5.4If the transactions available to the Trust include the ability to originate
electronic instructions to the Transfer Agent in order to effect the transfer or
movement of cash or Baskets or transmit Authorized Participant information or
other information, then in such event the Transfer Agent shall be entitled to
rely on the validity and authenticity of such instruction without undertaking
any further inquiry as long as such instruction is undertaken in conformity with
security procedures established by the Transfer Agent from time to time.

 

5.5Each party shall take reasonable efforts to advise its employees of their
obligations pursuant to this Section. The obligations of this Section shall
survive any earlier termination of this Agreement.

 

6.RESERVED

 

7.STANDARD OF CARE / INDIRECT DAMAGES

 

7.1Standard of Care. The Transfer Agent shall at all times act in good faith and
without negligence and agrees to exercise the care and expertise of a leading
provider of transfer agency services and use all reasonable efforts in
performing the services under this Agreement, but assumes no responsibility and
shall not be liable for loss or damage due to errors unless said errors are
caused by its bad faith, negligence, or willful misconduct or that of its
employees or agents. The parties agree that any encoding or payment processing
errors shall be governed by this standard of care, and that Section 4-209 of the
Uniform Commercial Code is superseded by this Section.

 

7.2Indirect Damages. Other than damages arising from a party’s fraud, neither
party shall be liable for any special, indirect or consequential damages under
any

 

-8- 

 

 

provision of this Agreement or for any special, indirect or consequential
damages arising out of any act or failure to act hereunder.

 

7.3In any event, except as otherwise agreed to in writing by the parties hereto,
the Transfer Agent’s cumulative liability for each calendar year (a “Liability
Period”) with respect to the services provided pursuant to this Agreement
regardless of the form of action or legal theory shall be limited to its total
annual compensation earned and fees payable hereunder during the preceding
Compensation Period, as defined herein, for any liability or loss suffered by
the Trust including, but not limited to, any liability relating to qualification
of the Trust as a regulated investment company or any liability relating to the
Trust’s compliance with any federal or state tax or securities statute,
regulation or ruling during such Liability Period. “Compensation Period” shall
mean the calendar year ending immediately prior to each Liability Period in
which the event(s) giving rise to the Transfer Agent’s liability for that period
have occurred. For any partial first year, the annual cumulative liability
hereunder shall be the Transfer Agent’s total compensation earned and fees
payable hereunder during such partial first year on an annualized basis.

 

8.INDEMNIFICATION

 

8.1The Transfer Agent shall not be responsible for, and the Trust shall
indemnify and hold the Transfer Agent harmless, from and against, any and all
losses, damages, costs, charges, reasonable counsel fees (including the defense
of any lawsuit solely in connection with services under this Agreement in which
the Transfer Agent or its affiliate is a named party), payments, expenses and
liability directly arising out of or directly attributable to the following;
provided, however, that the Trust shall not be obligated to indemnify the
Transfer Agent hereunder if such loss, damage or liability is due to the
Transfer Agent’s (i) breach of its standard of care as set forth in Section 7.1
or (ii) violation of applicable law or regulation pertaining to the transfer
agency services:

 

(a)All actions of the Transfer Agent required to be taken pursuant to this
Agreement, provided that such actions are taken in good faith and without
negligence or willful misconduct;

 

(b)The Trust’s lack of good faith, negligence or willful misconduct;

 

(c)The reasonable reliance upon, and any subsequent reasonable use of or action
taken or omitted, by the Transfer Agent, or its agents or subcontractors on: any
information, records, documents, data, stock certificates or services, which are
received by the Transfer Agent, including those received by machine readable
input, facsimile, electronic instructions, or other similar means authorized by
the Trust, and which have been prepared, maintained or performed by the Trust or
any other person or firm on behalf of the Trust including but not limited to any
broker-dealer, third party administrator or previous transfer agent; any

 

-9- 

 

 

instructions or requests of the Trust or any of its officers; or any paper or
document, reasonably believed to be genuine, authentic, or signed by the proper
person or persons;

 

(d)The offer or sale of Baskets in violation of federal or state securities laws
or regulations requiring that such Baskets be registered, or in violation of any
stop order or other determination or ruling by any federal or any state agency
with respect to the offer or sale of such Baskets (except to the extent that
such violation resulted directly from the Transfer Agent’s failure to comply
with the instructions of the Trust or the Administrator identifying the states
and countries where the Shares of the Trust or the Funds are registered or
exempt, and the number of Shares of each class registered with respect to each
such state or country, as applicable.

 

(e)The negotiation and processing of any checks, wires and ACH transmissions
including without limitation for deposit into, or credit to, the Trust’s demand
deposit accounts maintained by the Transfer Agent; the Transfer Agent shall
assist the Trust and work with the Trust and the depositing and/or originating
bank to mitigate the losses where possible; however, the Trust acknowledges that
such mitigation is not a condition of this indemnity obligation;

 

(f)Upon the Trust’s request, entering into any agreements required by the NSCC
for the transmission of Trust or Shareholder data through the NSCC clearing
systems; or

 

(g)any tax obligations under the tax laws of any country or of any state or
political subdivision thereof, including taxes, withholding and reporting
requirements, claims for exemption and refund, additions for late payment,
interest, penalties and other expenses (including legal expenses) that may be
assessed, imposed or charged against the Transfer Agent as transfer agent
hereunder.

 

8.2At any time the Transfer Agent may apply to any officer of the Trust for
instructions, and may consult with legal counsel with respect to any matter
arising in connection with the services to be performed by the Transfer Agent
under this Agreement, and the Transfer Agent and its agents or subcontractors
shall not be liable and shall be indemnified by the Trust for any action taken
or omitted by it in reliance upon such instructions or upon the opinion of such
counsel, provided however, with respect to the performance of any action or
omission of any action upon such advice, the Transfer Agent shall be acting
within the standard of care set forth in Section 7.1. The Transfer Agent shall
promptly notify the Trust of the receipt of such advice. The Transfer Agent, its
agents and subcontractors shall be protected and indemnified in acting upon any
paper or document furnished by or on behalf of the Trust reasonably believed to
be genuine and to have been signed by the proper person or persons, or upon any
instruction, information, data,

 

-10- 

 

 

records or documents provided the Transfer Agent or its agents or subcontractors
by machine readable input, electronic data entry or other similar means
authorized by the Trust, and shall not be held to have notice of any change of
authority of any person, until receipt of written notice thereof from the Trust.

 

9.ADDITIONAL COVENANTS OF THE TRUST AND THE TRANSFER AGENT

 

9.1Delivery of Documents. The Trust shall promptly furnish to the Transfer Agent
the following:

 

(i)A copy of the resolution of the Sponsor of the Trust certified by an officer
authorizing the appointment of the Transfer Agent and the execution and delivery
of this Agreement.

 

(ii)A copy of the Declaration of Trust and By-Laws of the Trust and all
amendments thereto.

 

9.2Certificates, Checks, Facsimile Signature Devices. The Transfer Agent hereby
agrees to establish and maintain facilities and procedures for safekeeping of
any stock certificates, check forms and facsimile signature imprinting devices;
and for the preparation or use, and for keeping account of, such certificates,
forms and devices.

 

9.3Records. The Transfer Agent shall keep records relating to the services to be
performed hereunder, in the form and manner as it may deem advisable. The
Transfer Agent agrees that all such records prepared or maintained by the
Transfer Agent relating to the services to be performed by the Transfer Agent
hereunder are the property of the Trust and will be and will be surrendered
promptly to the Trust on and in accordance with its request. Records may be
surrendered in either written or machine-readable form, at the option of the
Transfer Agent.

 

9.4In performing the services hereunder, the Transfer Agent shall comply with
the applicable provisions of the Trust’s current prospectus(es) and statement(s)
of additional information, and effective amendments thereto. The Trust shall
promptly provide the Transfer Agent with copies of such material as soon as
available and, upon request, copies of any applicable resolutions by the Trust’s
Board of Trustees which relate to the Shares.

 

9.5SSAE16 Reports. The Transfer Agent will furnish to the Trust, on a
semi-annual basis, a report in accordance with Statements on Standards for
Attestation Engagements No. 16 (the “SSAE Report”) as well as such other reports
and information relating to the Transfer Agent’s policies and procedures and its
compliance with such policies and procedures and with the laws applicable to its
business and its services, as the parties may mutually agree upon.

 

9.6Business Continuity. The Transfer Agent shall, at no additional expense to
the Trust, take reasonable steps to minimize service interruptions in the event
of

 

-11- 

 

 

equipment failure, work stoppage, governmental action, communication disruption
or other impossibility of performance beyond the Transfer Agent’s control. The
Transfer Agent shall enter into and shall maintain in effect at all times during
the term of this Agreement with appropriate parties one or more agreements
making reasonable provision, at a level the Transfer Agent believes consistent
with other similarly situated providers of transfer agency services, for (i)
periodic back-up of the computer files and data with respect to the Trust and
(ii) emergency use of electronic data processing equipment to provide services
under this Agreement. Upon reasonable request, the Transfer Agent shall discuss
with the Trust any business continuity/disaster recovery plan of the Transfer
Agent and/or provide a high-level presentation summarizing such plan.

 

9.7Cooperation with Accountants. The Transfer Agent shall cooperate with the
Trust’s independent public accountants and shall take all reasonable actions in
the performance of its obligations under this Agreement to provide such
information, as may be reasonably requested by the Trust from time to time, to
such accountants for the expression of their opinion.

 

9.8Insurance. The Transfer Agent shall at all times during the term of this
Agreement maintain, at its cost, insurance coverage regarding its business in
such amount and scope as it deems adequate in connection with the services
provided by the Transfer Agent under this Agreement.  Upon the Trust’s
reasonable request, which in no event shall be more than once annually, the
Transfer Agent shall furnish to the Trust a summary of the Transfer Agent’s
applicable insurance coverage.

 

10.CONFIDENTIALITY

 

10.1The parties hereto agree that each shall treat confidentially all
information provided by each party to the other party regarding its business and
operations, including information related to the development of new Trusts or
new series. The Transfer Agent shall treat confidentially all information
obtained in the ordinary course of performing its duties hereunder about the
Trust’s prior, present or potential shareholders or relative to the advisor or
distributor and their prior, present or potential customers (including all
“personal information” described in Section 15.4 of this Agreement). All
confidential information provided by a party hereto shall be used by any other
party hereto solely for the purpose of rendering or receiving services pursuant
to this Agreement and, except as may be required in carrying out this Agreement,
shall not be disclosed to any third party. The foregoing shall not be applicable
to any information (i) that is publicly available when provided or thereafter
becomes publicly available, other than through a breach of this Agreement, (ii)
that is independently derived by either party hereto without the use of any
information provided by the other party hereto in connection with this
Agreement, (iii) that is disclosed, upon prior notice to the party whose
information is being disclosed (to the extent such notice is permissible), in
the manner and to the extent required in any legal or regulatory proceeding,
investigation, audit, examination, subpoena, civil investigative

 

-12- 

 

 

demand or other similar process, or by operation of law or regulation, or (iv)
where the party seeking to disclose has received the prior written consent of
the party providing the information, which consent shall not be unreasonably
withheld. Notwithstanding the foregoing, each party acknowledges that the other
party may provide access to and use of confidential information relating to the
other party to the disclosing party’s employees, contractors, agents,
professional advisors, auditors or persons performing similar functions, as
necessary solely for the purpose of rendering services under this Agreement,
provided that each person or entity shall be subject to confidentiality
obligations substantially similar to those set forth herein. Further, each party
agrees and represents that in no case would information it receives under this
Agreement be used against the other party in a manner that is adverse to the
other party’s interests (including the other party’s interests in competitive
businesses). Nothing herein shall prohibit or restrict the right of each party
(or its affiliates) to develop, use or market products or services similar to or
competitive with those of the other party (or its affiliates) provided that any
such development, use or marketing does not violate the confidentiality
obligations set forth herein. Additionally, each party acknowledges that the
other party (or its affiliates) may already possess or have developed products
or services similar to or competitive with those of the other party.

 

The undertakings and obligations contained in this Section 10.1 shall survive
the termination of this Agreement.

 

10.2The Transfer Agent affirms that it has, and will continue to have throughout
the term of this Agreement, procedures in place that are reasonably designed to
protect the privacy of non-public personal consumer/customer financial
information to the extent required by applicable laws, rules and regulations.
The Transfer Agent will employ reasonable safeguards designed to protect the
Trust’s confidential information, which may include but are not limited to the
use of encryption technologies, passwords and any other safeguards the Transfer
Agent may choose to employ. If either party becomes aware of a breach of this
confidentiality provision, it will notify promptly the other party of such
breach and provide such details as it deems appropriate and in accordance with
the standard of care hereunder regarding the extent of the breach of
confidentiality.

 

11.Effective Period and Termination

 

This Agreement shall remain in full force and effect for an initial term ending
March 31, 2019 (the “Initial Term”). After the expiration of the Initial Term,
this Agreement shall automatically renew for successive one-year terms (each, a
“Renewal Term”) unless a written notice of non-renewal is delivered by the
non-renewing party no later than ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, as the case may be. During the Initial Term
and thereafter, either party may terminate this Agreement: (i) in the event of
the other party’s material breach of a material provision of this Agreement that
the other party has either (a) failed to cure or (b) failed to establish a
remedial plan to cure that is reasonably acceptable, within 60 days’ written
notice of such breach, (ii) in the event of the appointment of a

 

-13- 

 

 

conservator or receiver for the other party or upon the happening of a like
event to the other party at the direction of an appropriate agency or court of
competent jurisdiction, or (iii) based upon the Trust’s determination that there
is a reasonable basis to conclude that the Administrator is insolvent or that
the financial condition of the Transfer Agent is deteriorating in any material
respect. Termination of this Agreement with respect to any one particular Trust
shall in no way affect the rights and duties under this Agreement with respect
to the Trust.

 

As soon as reasonably practicable following the termination or expiration of
this Agreement, the Transfer Agent agrees to transfer such records and related
supporting documentation as are held by it under this Agreement to any
replacement provider of the services or to such other person as the Trust may
direct. If directed by the Trust, the Transfer Agent will provide the services
hereunder until a replacement transfer agent is in place, for a reasonable
period of time up to nine (9) months, subject to the terms of this Agreement,
including compensation. The Transfer Agent will also provide reasonable
assistance to its successor, for such transfer, subject to the payment of such
reasonable expenses and charges as the Transfer Agent customarily charges for
such assistance.

 

12.Additional TRUSTS

 

In the event that any entity in addition to those listed on Schedule A hereto
desires to have the Transfer Agent render services as transfer agent under the
terms hereof, it shall so notify the Transfer Agent in writing, and if the
Transfer Agent agrees in writing to provide such services, which shall not be
unreasonably withheld, such entity shall become a Trust hereunder and be bound
by all terms and conditions and provisions hereof.

 

13.assignment

 

This Agreement may not be assigned by (a) the Trust without the written consent
of the Transfer Agent or (b) by the Transfer Agent without the written consent
of the Trust, except that the Transfer Agent may assign this Agreement to a
successor of all or a substantial portion of its business, or to a party
controlling, controlled by or under common control with the Transfer Agent.

 

14.subcontractors

 

14.1The Transfer Agent may, without further consent on the part of the Trust,
subcontract for the performance hereof with each of the following entities
provided it is duly registered pursuant to Section 17A(c)(2) of the 1934 Act:
(i) Boston Financial Data Services, Inc., a Massachusetts corporation (“BFDS”);
(ii) a BFDS subsidiary; (iii) a BFDS affiliate; or (iv) another affiliated third
party duly registered as a transfer agent; provided, however, that the Transfer
Agent shall remain liable to the Trust for the acts and omissions of any
subcontractor under this Section as it is for its own acts and omissions under
this Agreement.

 

14.2For purposes of this Agreement, unaffiliated third parties such as, by way
of example and not limitation, Airborne Services, Federal Express, United Parcel
Service, the U.S. Mails, the NSCC and telecommunication companies, shall not be
deemed to be subcontractors of the Transfer Agent.

 

-14- 

 

 

15.miscellaneous

 

15.1Amendment. This Agreement may be amended by a written agreement executed by
both parties.

 

15.2New York Law to Apply. This Agreement shall be construed and the provisions
thereof interpreted under and in accordance with the laws of the state of New
York.

 

15.3Force Majeure.

 

(a)         Except as may arise from the Transfer Agent’s failure to exercise
its standard of care, the Transfer Agent shall not be responsible or liable for
any failure or delay in performance of its obligations under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
control, including without limitation, work stoppage, power or other mechanical
failure, computer virus, natural disaster, governmental action or communication
disruption.

 

(b)         The Trust shall not be responsible or liable for any failure or
delay in performance of its obligations under this Agreement arising out of or
caused, directly or indirectly, by circumstances beyond its control, including
without limitation, work stoppage, power or other mechanical failure, computer
virus, natural disaster, governmental action or communication disruption.

 

15.4Data Protection. The Transfer Agent will implement and maintain a
comprehensive written information security program that contains appropriate
security measures to safeguard the personal information of the Trust’s
shareholders, employees, directors and/or officers that the Transfer Agent
receives, stores, maintains, processes or otherwise accesses in connection with
the provision of services hereunder. For these purposes, “personal information”
shall mean (i) an individual’s name (first initial and last name or first name
and last name), address or telephone number plus (a) social security number, (b)
drivers license number, (c) state identification card number, (d) debit or
credit card number, (e) financial account number or (f) personal identification
number or password that would permit access to a person’s account or (ii) any
combination of the foregoing that would allow a person to log onto or access an
individual’s account. Notwithstanding the foregoing “personal information” shall
not include information that is lawfully obtained from publicly available
information, or from federal, state or local government records lawfully made
available to the general public.

 

15.5Survival. All provisions regarding indemnification, warranty, liability, and
limits thereon, and confidentiality and/or protections of proprietary rights and
trade secrets shall survive the termination of this Agreement.

 

15.6Severability. If any provision or provisions of this Agreement shall be held
invalid, unlawful, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired.

 

-15- 

 

 

15.7Priorities Clause. In the event of any conflict, discrepancy or ambiguity
between the terms and conditions contained in this Agreement and any schedules
or attachments hereto, the terms and conditions contained in this Agreement
shall take precedence.

 

15.8Waiver. No waiver by either party or any breach or default of any of the
covenants or conditions herein contained and performed by the other party shall
be construed as a waiver of any succeeding breach of the same or of any other
covenant or condition. Any waiver must be in writing signed by the waiving
party.

 

15.9Entire Agreement. This Agreement and any schedules, exhibits, attachments or
amendments hereto constitute the entire agreement between the parties hereto and
supersedes any prior agreement with respect to the subject matter hereof whether
oral or written.

 

15.10Counterparts. This Agreement may be executed by the parties hereto on any
number of counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

15.11Reproduction of Documents. This Agreement and all schedules, exhibits,
attachments and amendments hereto may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties hereto all/each agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

15.12Notices. All notices, requests, claims, demands and other communications
required or permitted to be given under this agreement shall be in writing and
shall be delivered by hand or sent by an internationally recognized overnight
courier service with signature required for delivery, by facsimile where a
confirmation of receipt is obtained, provided, however, that if sent by
facsimile the written communication must also be sent by next business day
delivery via an internationally recognized overnight courier service with
signature required for delivery, or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties hereto at the
following addresses:

 

(a)If to Transfer Agent, to:

 

State Street Bank and Trust Company

200 Clarendon Street, 16th Floor

Boston, Massachusetts 02116

Attention: Sheila McClorey, Transfer Agent Vice President

Telephone: (617) 662-9681

Facsimile: (617) 956-5648

 

-16- 

 

 

With a copy to:

State Street Bank and Trust Company

2 Avenue de Lafayette, 2nd Floor (LCC/2)

Boston, MA 02110

Attn: US Investor Services Legal Team, Senior Managing Counsel

Telephone: (617) 662-1783

Facsimile: (617) 662-2702

 

(b)If to the Trust, to:

 

WisdomTree Commodity Pool

245 Park Avenue, 35th Floor

New York, NY 10167

Attn: Legal Department

Facsimile: 917-267-3851

 

All such communications so addressed shall be deemed given (i) when delivered,
if delivered personally to the intended recipient, or if sent by an
internationally recognized courier service with signature required for delivery,
or if sent by facsimile and a confirmation of receipt is obtained, and
the written communication has also be sent for next business day delivery via a
internationally recognized courier service with signature required for delivery
(ii) three business days after being mailed if sent by certified or registered
mail, postage prepaid, return receipt requested, or upon delivery if actual
delivery occurs earlier.

 

15.13Limitation of Liability of the Trustees and Shareholders. This Agreement is
executed by the Sponsor on behalf of the Trust and the obligations hereunder are
not binding upon any of the directors/trustees, officers or shareholders of the
Trust (or its Sponsor) individually. Notwithstanding any other provision in this
Agreement to the contrary, each and every obligation, liability or undertaking
of a particular Trust under this Agreement shall constitute solely an
obligation, liability or undertaking of, and be binding upon, the Trust and
shall be payable solely from the available assets of such particular Trust and
shall not be binding upon or affect any assets of any other Trust (or its
Sponsor).

 

15.14Liability of Trust. The use of a single form of agreement referring to
multiple Trusts listed on Schedule A hereto is for ease of administrative
purposes only. Transfer Agent and each Trust listed on Schedule A to this
Agreement shall be deemed for all purposes to have entered into and executed a
separate Agreement. The assets and liabilities of each Trust listed on Schedule
A are separate and distinct; the obligations of or arising out of this Agreement
are binding solely upon the assets or property of each Trust, on whose behalf
this Agreement has been executed.

 

-17- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their names and on their behalf by and through their duly authorized
officers, as of the day and year first above written.

 

State Street Bank and Trust Company

 

By:               Name: Gunjan Kedia             Title: Executive Vice President
 

 

Each COMMODITY POOL Entity

Identified on Schedule A Hereto

 

BY ITS MANAGING OWNER AND/OR SPONSOR

 

By:               Name: Gregory Barton             Title: President  

 

TRANSFER AGENCY AND SERVICE AGREEMENT

 

 

 

 

TRANSFER AGENCY AND SERVICE AGREEMENT

 

SCHEDULE A

Listing of Fund(s)

 

WisdomTree Continuous Commodity Index Fund (f/k/a GreenHaven Continuous
Commodity Index Fund) and its master fund

 

WisdomTree Coal Fund (f/k/a GreenHaven Coal Fund)

 

A-1 

